Citation Nr: 1417042	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the above claim.  In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's cervical spine disorder had its onset during active service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his current degenerative disc disease of the cervical spine relates back to his time on active duty in the Navy-specifically to an incident in which a gun he was cleaning struck him and caused him to fall onto the ship's deck, which fractured his cervical vertebrae.  

The Veteran's July 1967 entrance examination reveals no complaints related to the cervical spine.  Clinical evaluation of his spine was normal.  Under the Summary of Defects and Diagnoses, the examiner did not note the presence of a cervical spine disorder.  

At issue is the occurrence of a pre-existing neck injury at some point in 1967.  The Veteran alleges that he hurt his neck prior to entering service while performing 

gymnastics; however he believes that this injury resulted in nothing more than a "soft tissue injury."  He has submitted a May 2012 statement from his treating physician in 1967 which states that no records exist of the incident from gym class, but that he did remember "that x-rays were taken and no evidence of bone injury to his neck was found-only soft tissue injury (sprain neck)."  

Included in the STRs is a February 1969 record where it was recommended that the Veteran be separated from service due to a cervical spine condition.  It details the history of the Veteran's neck problems, stating that in the "latter part of 1967" he fell while doing gymnastics exercises, striking his head which caused him to lose consciousness.  It states that following the gymnastics incident, the Veteran was taken to Mercy Hospital in Independence, Kansas where "cervical spine films were taken and were reported as normal...[h]e was placed in a cervical collar for a period of one month without significant improvement in neck pain."  Cervical spine films were performed during service in February 1969 which showed "a chronic, ununited, bilateral fracture of the posterior arch of C1 without evidence of instability."  The examiner concluded that this fracture was "apparently sustained in 1967 during gymnastics exercise."  The Veteran was eventually discharged from active duty in April 1969 by reason of physical disability.  

The Veteran has submitted a statement from his mother, dated May 2012, in which she states that he only suffered soft tissue damage following the fall in gym class in 1967 and that he fractured his "first, second, and third vertebrae" following his fall aboard the Navy vessel.  

The Veteran was afforded a VA examination in September 2011.  He was diagnosed as having degenerative disc disease of the cervical spine and a history of a cervical fracture.  The examiner opined that his current cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's reasoning centered on the February 1969 records which linked the cervical fracture with the pre-service gymnastics incident.  



Veterans are entitled to a rebuttable presumption of sound condition at entry into active service, except for defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  This "presumption of soundness" can be rebutted if clear and unmistakable evidence shows that an injury or disease manifested in service (1) preexisted service and (2) was not aggravated by service.  See 38 U.S.C. §§ 1111; 1153; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153.  

Here, the Veteran was not diagnosed with a cervical spine disorder at the time of entrance into service in July 1967.  Thus, he must be presumed to have been sound on entry in relation to his cervical spine.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Also, without more specific documentation, the Veteran's reports indicating a neck injury prior to service do not clearly and unmistakably show that his cervical spine disorder pre-existed service and was not aggravated by service.  To the contrary, the Veteran reported during service that x-rays of his cervical spine taken prior to service were reported as normal.  The doctor that treated him at that time submitted a statement in May 2012 confirming that the x-rays revealed no evidence of a bone injury; only a soft tissue injury was shown.  Thus, the presumption of soundness has not been rebutted.

During service in February 1969, the Veteran was diagnosed as having a chronic, ununited, bilateral fracture of the posterior arch of C1 without evidence of instability.  He is currently diagnosed as having degenerative disc disease of the cervical spine.  The VA examiner's opinion in September 2011 lacks probative value as it is predicated upon the presence of a cervical spine disorder pre-existing the Veteran's active service.  The Veteran's current cervical spine disorder cannot be reasonably disassociated from his chronic cervical spine disorder diagnosed 

during service.  Therefore, service connection is warranted for degenerative disc disease of the cervical spine.


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

